Title: From Louisa Catherine Johnson Adams to John Adams, 8 November 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 8 Novbr. 1818
				
				Your sudden silence after the affectionate and unremitted attention you shewed during your dear Grandmothers illness and the total want of information  since on the subject of the family in general has occasioned both your father and myself much uneasiness and we are counting the mails every day to meet fresh disappointmentYour Fathers Messenger has just been and I flew down in the hope of finding Letters but again met a cruel check to all my pleasing anticipations. my mind is in a state of agonizing anxiety. I know not what to fear or what to dread yet my heart seems full of melancholy presages. oh write let somebody write even if they have nothing but evil to communicate for this state is truly insupportable—I enclose you a few lines I wrote yesterday they are a poor tribute to the memory of her who is now an Angel in Heaven—or rather an Invocation to her departed Spirit.Depart thou Sainted Spirit wing thy happy flightTo the bright realms of everlasting lightYet fondly hover oer thy lonely friendIn nightly visions resignation SendCheer his great mind attune his soul to peaceTill in this world his hopeless griefs may ceaseAnd when his Spirit quits this mortal clayLead him to heavenly bliss and guide him on his way.Your affectionate Mother
				
					L. C. Adams
				
				
			